DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
There are a few instances of “f□(x)” which should be “f(x)”.  Instances are found in paragraphs [0044], [0046].
There are instances in which the character “□” is present, though it is not clear what “□” is intended to indicate. Instances are found in paragraphs [0084], [0099], [0131], [0182], [0183].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5-7, claim 1 recites “soft magnetic powder, having a composition represented by FexCua(Nb1-zZnz)b(Si1-yBy)100-x-a-b wherein a, b, and x are each a number whose unit is at%”. As a framework formula scales proportions in relative amounts, and claim 1 defines y and z as values between 0 and 1, 100-x-a-b must be the combined atomic percentage of Si and B. The recitation “FexCua(Nb1-zZnz)b(Si1-yBy)100-x-a-b wherein a, b, and x are each a number whose unit is at%” in view of all limitations of claim 1, therefore, mathematically excludes elements other than Fe, Cu, Nb, Zn, Si, and B because elements other than Fe, Cu, Nb, Zn, Si, and B would cause the total atomic percentage to exceed 100%. Claims 5-7 and paragraphs [0065-66] suggest that the powder may have a composition comprising other elements, that 100-x-a-b may be modified by             
                ±
            
        0.5% (paragraph [0065]), and that when C is present in an amount of c at%, 100-x-a-b is replaced by 100-x-a-b-c; however, the presence of other elements raise questions as to how the powder can be represented by FexCua(Nb1-zZnz)b(Si1-yBy)100-x-a-b; how the powder can have a combined Si and B total of 100-x-a-b             
                ±
                0.5
            
         because 100-x-a-b is mathematically the upper limit to prevent the composition from exceeding 100%, and an amount of Si and B represented by 100-x-a-b-c cannot meet the limitation of a “soft magnetic powder, having a composition represented by FexCua(Nb1-zZnz)b(Si1-yBy)100-x-a-b wherein a, b, and x are each a number whose unit is at%” which is required of claim 1 and claims depending thereon. It is unclear in view of the present disclosure which amounts of Si and B are encompassed by claims 1 and 5-7, and if the powder is open to elements other than Fe, Cu, Nb, Zn, Si, and B. 
Claims 2-10 are rejected under 35 USC 112(b) because they depend on claim 1 and incorporate the uncertainties in the composition by dependence.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  Claim 1 recites “soft magnetic powder, having a composition represented by FexCua(Nb1-zZnz)b(Si1-yBy)100-x-a-b wherein a, b, and x are each a number whose unit is at%”, thereby mathematically excluding elements other than Fe, Cu, Nb, Zn, Si, and B. Each of claims 5-7 depends on claim 1 and recites a composition range encompassing nonzero values of a chemical element other than Fe, Cu, Nb, Zn, Si or B. Claims 5-7 explicitly encompass compositions which do not meet the limitation “soft magnetic powder, having a composition represented by FexCua(Nb1-zZnz)b(Si1-yBy)100-x-a-b wherein a, b, and x are each a number whose unit is at%”, required of the independent claim on which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 20170178776).
Regarding claims 1, 5, and 6 Kudo discloses a soft magnetic powder (Title, [0173], [0184]). One example of the soft magnetic powder disclosed by Kudo has a composition represented by the composition Fe73.5Cu1.0Nb3.0Si13.5B9.0 with values in at% (Ex. No. 1 Table 1) which is algebraically equivalent to                         
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    Fe
                                                
                                                
                                                    73.5
                                                
                                            
                                            
                                                
                                                    Cu
                                                
                                                
                                                    1.0
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Nb
                                                                
                                                                
                                                                    1
                                                                    -
                                                                    0
                                                                
                                                            
                                                            
                                                                
                                                                    Zn
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    3.0
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Si
                                                                
                                                                
                                                                    1
                                                                    -
                                                                    0.4
                                                                
                                                            
                                                            
                                                                
                                                                    B
                                                                
                                                                
                                                                    0.4
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    22.5
                                                
                                            
                                        
                                    
                                
                            
                        
                    . As                          
                            
                                
                                    
                                        
                                            
                                            f
                                            
                                                
                                                    73.5
                                                
                                            
                                            =
                                            
                                                
                                                    4
                                                    ×
                                                    
                                                        
                                                            10
                                                        
                                                        
                                                            -
                                                            34
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    73.5
                                                
                                                
                                                    17.56
                                                
                                            
                                            =
                                            0.237
                                        
                                    
                                
                            
                        
                    , Ex. No. 1 disclosed by Kudo (Table 1) shows                         
                            x
                            =
                            73.5
                        
                    ;                         
                            a
                            =
                            1.0
                        
                    ;                         
                            b
                            =
                            3.0
                        
                    , and                         
                            y
                            =
                            0.4
                        
                    , which all lie within the presently claimed ranges for                         
                            x
                            ,
                             
                            y
                            ,
                             
                            a
                            ,
                             
                        
                    and b. Ex. No. 1 disclosed by Kudo (Table 1) has a value                         
                            z
                            =
                            0
                        
                    , which approaches the claimed range of                         
                            0
                            <
                            z
                            ≤
                            1.0
                        
                    . As any infinitesimal amount of Zn greater than zero, including an amount too low for detection, meets the composition limitations of claim 1, Ex No. 1 of Kudo (Table 1) has a composition sufficiently close to the claimed composition, encompassing an amount of Zn infinitesimally greater than zero, that the soft magnetic powder of Ex no 1 disclosed by Kudo (Table 1) would be expected to have the same composition dependent properties as the soft magnetic powder encompassed by the claimed composition which can be met by an infinitesimally low amount of zinc. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). As Ex. no. 1 disclosed by Kudo is free of both Ti and Al (Table 1), Ex. no. 1 meets the additional imitations recited in dependent claims 5 and 6. Further Kudo discloses a broad composition of the soft magnetic alloy powder of                         
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            Fe
                                                        
                                                        
                                                            100
                                                            -
                                                            a
                                                            -
                                                            b
                                                            -
                                                            c
                                                            -
                                                            d
                                                            -
                                                            e
                                                            -
                                                            f
                                                        
                                                    
                                                    
                                                        
                                                            Cu
                                                        
                                                        
                                                            a
                                                        
                                                    
                                                    
                                                        
                                                            Si
                                                        
                                                        
                                                            b
                                                        
                                                    
                                                    
                                                        
                                                            B
                                                        
                                                        
                                                            c
                                                        
                                                    
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                    M
                                                
                                                
                                                    e
                                                
                                                
                                                    '
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                
                            
                        
                     (at %) wherein M is Nb, W, Ta, Zr, Hf, Ti, or Mo, M' is V, Cr, Mn, Al, a platinum group element, Sc, Y, Au, Zn, Sn, or Re, X is C, P, Ge, Ga, Sb, In, Be, or As, and a, b, c, d, e, and f are numbers that satisfy the following formulae: 0.1                         
                            ≤
                        
                     a                         
                            ≤
                        
                     3, 0 < b                         
                            ≤
                        
                     30, 0 < c                         
                            ≤
                        
                     25, 5                         
                            ≤
                        
                     b+c                         
                            ≤
                        
                     30, 0.1                         
                            ≤
                        
                     d                         
                            ≤
                        
                     30, 0                         
                            ≤
                        
                     e                         
                            ≤
                        
                     10, and 0                         
                            ≤
                        
                     f                         
                            ≤
                        
                     10 [0034]. The composition of the soft magnetic powder disclosed by Kudo [0034] encompasses the entire claimed range of present claims 1, 5, and 6. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I) and 2144.05(II)(A). Ex. No. 1 disclosed by Kudo has 60% by volume of a crystalline structure having a predetermined diameter (Table 2), and Kudo defines the predetermined diameter as 1 nm or more and 30 nm or less [0204]. Ex. no. 1 of Kudo therefore directly meets the claimed particle diameter limitation (Table 2). 
Regarding claims 2 and 7, Kudo discloses a broad composition of the soft magnetic alloy powder of                         
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            Fe
                                                        
                                                        
                                                            100
                                                            -
                                                            a
                                                            -
                                                            b
                                                            -
                                                            c
                                                            -
                                                            d
                                                            -
                                                            e
                                                            -
                                                            f
                                                        
                                                    
                                                    
                                                        
                                                            Cu
                                                        
                                                        
                                                            a
                                                        
                                                    
                                                    
                                                        
                                                            Si
                                                        
                                                        
                                                            b
                                                        
                                                    
                                                    
                                                        
                                                            B
                                                        
                                                        
                                                            c
                                                        
                                                    
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                    M
                                                
                                                
                                                    e
                                                
                                                
                                                    '
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                
                            
                        
                     (at %) wherein M is Nb, W, Ta, Zr, Hf, Ti, or Mo, M' is V, Cr, Mn, Al, a platinum group element, Sc, Y, Au, Zn, Sn, or Re, X is C, P, Ge, Ga, Sb, In, Be, or As, and a, b, c, d, e, and f are numbers that satisfy the following formulae: 0.1                         
                            ≤
                        
                     a                         
                            ≤
                        
                     3, 0 < b                         
                            ≤
                        
                     30, 0 < c                         
                            ≤
                        
                     25, 5                         
                            ≤
                        
                     b+c                         
                            ≤
                        
                     30, 0.1                         
                            ≤
                        
                     d                         
                            ≤
                        
                     30, 0                         
                            ≤
                        
                     e                         
                            ≤
                        
                     10, and 0                         
                            ≤
                        
                     f                         
                            ≤
                        
                     10 [0034]. The composition of the soft magnetic powder disclosed by Kudo [0034] encompasses the entire claimed ranges of present claims 2 and 7. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I) and 2144.05(II)(A).
Regarding claim 3, Kudo discloses that the crystal structure of Ex. no. 1 comprises an amorphous structure (Table 2). Kudo discloses that the powder broadly discloses an amorphous crystalline structure comprises an amorphous structure [0016-17].
Regarding claim 4, Kudo discloses, the powder comprises a crystalline structure having a particle diameter of 1 nm or more and 30 nm or less in an amount of 40 vol % or more [0036], more preferably 5 nm or more and 25 nm or less [0064]. The entire preferred range disclosed by Kudo [0064] meets the range recited in claim 4.
Regarding claim 8, Kudo discloses a powder magnetic core, comprising the soft magnetic powder [0008], [0011].
Regarding claim 9, Kudo discloses a magnetic element, comprising the powder magnetic core [0008], [0020].
Regarding claim 10, Kudo discloses an electronic device, comprising the magnetic element [0008], [0022].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7, 9-10, and 12, of U.S. Patent No. 10672547. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of patented claim 1 encompasses that of instant claims 1-2, 4-7 with patented particle size directly meeting the claimed particle size. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Patent claim 3 recites amorphous structure of instant claim 3, and patented claims 4, 6-7, 9-10 recite powder magnetic cores, magnetic elements, and electronic devices as recited in instant claims 8-10.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7, and 9 of U.S. Patent No. 11017925. Although the claims at issue are not identical, they are not patentably distinct from each other because in view of instant clams 5-7 respective recitations of Al, Ti, and C, the composition of patented claims 1, 4, and 7 encompasses that of instant claims 1-2, 4-7 with patented particle size overlapping the instantly claimed particle size. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Patent claims 3, 6, and 9 recites amorphous structure of instant claim 3, and patented claims 4, 6-7, and 9 recite powder magnetic cores and magnetic elements as recited in instant claims 8-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736